DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 8, 2022 has been entered. Claims 1-8, 10-17, and 19-22 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every specification objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed June 8, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference number mentioned in the description: 910 in [00121]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  [00121], “910” should read --970--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers. Such claim limitations are: “machine learning component”, “context component”, “vehicle education component”, and “media component”; and “object sensing component” in claims 1 and 7, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows:
machine learning component: Figs. 2, 8B, 10-12; machine learning component 210; [0039]–[0040], [00115]–[00116], [00129], [00133], [00137]
context component: Figs. 2, 8B, 10-12; processor 116, context component 254; [0039]–[0040], [00118], [00128], [00132], [00136]
vehicle education component: Figs. 2, 8B, 10-12; processor 116, vehicle education component 252; [0039], [0045], [00119], [00129], [00133], [00137]
media component: Figs. 2-3, 10-12; processor 116, media component 256; [0039], [0051], [0059], [0063]–[0064], [00130], [00134], [00136]
object sensing component: Fig. 7; processor 116, object sensing component 758; [00111]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer program product comprising a computer readable storage medium having program instructions”, which is “software per se” that encompasses transitory forms of signal transmission.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 10, 12, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. (US 20190152386 A1) [hereinafter McQuillen] in view of Xing et al. (Y. Xing, C. Lv, H. Wang, H. Wang, Y. Ai, D. Cao, and F.-Y. Wang, "Driver Lane Change Intention Inference for Intelligent Vehicles: Framework, Survey, and Challenges", Mar. 6, 2019, IEEE Trans. Veh. Technol., pp. 4377–90, https://ieeexplore.ieee.org/document/8661600) [hereinafter Xing] and Argenti et al. (US 10893010 B1) [hereinafter Argenti].
Claim 1
McQuillen discloses a vehicle education system (Abstract; cl. 1; Figs. 2, 4; [0006], [0016]), comprising:
a processor, operatively coupled to at least one memory, that executes computer-executable components; (Fig. 3; processor 310, memory 320; [0055])
a context component that: determines a context of a vehicle or a driver of the vehicle, and infers an intent of the driver based on the context; (Abstract; cl. 1; Figs. 4, 6; driving situation determiner 412; [0006], [0016], [0030] (“In operation, the driving situation determiner 412 determines a driving situation and/or a driver intent based on the received inputs.”), [0071] (“It should also be appreciated that the disclosed apparatus and methods provide a specific solution—prompting drivers to use available vehicle convenience features in the context of a particular driving situation”))
a vehicle education component that selects a media content item relating to a feature of the vehicle based on the determined context and the inferred intent of the driver, (Abstract; cl. 1; Figs. 4, 6; feature suggester 330, feature determiner 414, benefit determiner 418; [0031]–[0036]) and
a media component that outputs the selected media content item in response to a result of the utility-based analysis meeting a criterion. (Figs. 2-4, 6; [0065]–[0066])
McQuillen may not explicitly disclose, but, in the same field of endeavor, Xing teaches a machine learning component that trains, using training data associated with vehicles and drivers, a machine learning model to infer intents of drivers based on contexts of the vehicles and the drivers and using the machine learning model. (Abstract; Fig. 5, Table II; p. 4383 (“2) Discriminative Model … 3) Deep Learning Methods”), p. 4386 (“The virtual facial images and videos can be generated based on the high-resolution 3D scans as used in [131]. The driver facial dynamic model can be trained according to the real driver patterns using deep learning approaches such as the generative adversarial networks (GAN) [132]. Then, a generative adversarial imitation learning method can be used to train the virtual driver model [133]. The virtual driver will be sufficiently evaluated with the data from both the artificial world and the real world. Finally, the learned driver behavior knowledge concerning the current traffic context can be used for the training and testing of the driver intention inference model.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen to include a machine learning component that trains, using training data associated with vehicles and drivers, a machine learning model to infer intents of drivers based on contexts of the vehicles and the drivers and using the machine learning model as taught by Xing because “understanding driver intention and behaviors are beneficial to driver safety, vehicle drivability, and traffic efficien[cy].” (p. 4377)
McQuillen in view of Xing may not explicitly disclose, but, in the same field of endeavor, Argenti teaches a machine learning component that trains, using training data associated with vehicles and drivers, a machine learning model to select media content items related to features of the vehicles based on the contexts and the inferred intents of the drivers and wherein the machine learning model performs a utility-based analysis by factoring cost of making an incorrect selection versus benefit of making a correct selection. (Fig. 7B; machine learning service 710; col. 17, ll. 35-65)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing to include a machine learning component that trains, using training data associated with vehicles and drivers, a machine learning model to select media content items related to features of the vehicles based on the contexts and the inferred intents of the drivers and wherein the machine learning model performs a utility-based analysis by factoring cost of making an incorrect selection versus benefit of making a correct selection as taught by Argenti because doing so would allow “the presentment of messages to an occupant of a vehicle [to] be adjusted in real-time to match the spare attention capacity of the occupant of the vehicle with an amount of information from the messages or other information that is to be presented to the occupant of the vehicle.” (col. 6, ll. 42-47)
Claim 3
McQuillen in view of Xing and Argenti discloses at least one sensor that senses physical attributes of the driver, wherein the determined context comprises the physical attributes of the driver. (McQuillen: Abstract; cls. 1, 6; Figs. 1-3, 5; sensors 120, weight sensor; [0006], [0016]–[0018], [0029], [0041])
Claim 6
	McQuillen in view of Xing and Argenti discloses wherein the determined context comprises information relating to driver operation of the vehicle, and wherein the selected media content item relates to a feature of the vehicle for adapting to the driver operation of the vehicle. (McQuillen: Abstract; cls. 1, 6; Figs. 1-3, 5; [0006], [0016] (“The sensors collect data related to the dynamics of the vehicle (e.g., vehicle speed, wheel speed, steering angle, wheel angle, gear selection, acceleration, etc.). To suggest use of a vehicle platform, the on-board computing platform determines a driving situation based on the data collected by the sensors, determines vehicle convenience features applicable to that driving situation, and determines whether the vehicle convenience feature is under-utilized. In some examples, the on-board computing platform determines whether use of the feature would be beneficial to vehicle operation (e.g., a driver is not using cruise control but is maintaining a steady vehicle speed).”), [0018], [0045]–[0051])
Claim 10
McQuillen in view of Xing and Argenti discloses the elements of claim 10 as stated above for claim 1.
Claim 12
McQuillen in view of Xing and Argenti discloses the elements of claim 12 as stated above for claim 3.

Claim 15
McQuillen in view of Xing and Argenti discloses the elements of claim 15 as stated above for claim 6.
Claim 19
McQuillen in view of Xing and Argenti discloses the elements of claim 19 as stated above for claim 1.
Claim 21
McQuillen in view of Xing and Argenti discloses the elements of claim 21 as stated above for claim 3.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen in view of Xing and Argenti as applied to claims 1, 10, and 19 above, and further in view of Liu et al. (US 20150030998 A1) [hereinafter Liu].
Claim 2
	McQuillen in view of Xing and Argenti discloses the elements of claim 2 as stated above for claim 1.
	McQuillen in view of Xing and Argenti may not explicitly disclose, but, in the same field of endeavor, Liu teaches wherein the determined context comprises a test drive of the vehicle. (Abstract; [0033])
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing and Argenti to include wherein the determined context comprises a test drive of the vehicle as taught by Liu because “quality complaints could be completely avoided” and doing so would “aid in the education of new consumers”. ([0031]– [0032])
Claim 11
McQuillen in view of Xing, Argenti, and Liu discloses the elements of claim 11 as stated above for claim 2.
Claim 20
McQuillen in view of Xing, Argenti, and Liu discloses the elements of claim 20 as stated above for claim 2.

Claims 4-5, 7, 13-14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen in view of Xing and Argenti as applied to claims 1 and 10 above, and further in view of Curtis et al. (US 20170072850 A1) [hereinafter Curtis].
Claim 4
McQuillen in view of Xing and Argenti discloses the elements of claim 4 as stated above for claim 1.
	McQuillen in view of Xing and Argenti may not explicitly disclose, but, in the same field of endeavor, Curtis teaches wherein the context component receives location information relating to the vehicle, and wherein the determined context comprises a geographic location based on the location information. ([0035] (“Examples of vehicle environment data include: … location data (e.g., geolocation, geofencing data, etc.)”), [0044] (“Examples of external data sources include: … geographic location profiles”), [0054] (“In one variation, the notification parameters can be determined based on the user notification preferences, vehicle data, and external data. In a first example, video from a backup camera … is selected for the notification when … the vehicle data provides a geographic location for the vehicle, and the road classification data classifies the geographic location as a parking lot. In a second example, a traffic map is selected as the notification when … the vehicle data provides a geographic location for the vehicle, and the road classification data classifies the geographic location as a freeway.”))
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing and Argenti to include wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle as taught by Curtis because “using data from the sensor module … can enable more refined notifications, fewer false positives, fewer false negatives, or otherwise increase the accuracy and/or relevance of the notifications to the user.” ([0027])
Claim 5
	McQuillen in view of Xing, Argenti, and Curtis discloses wherein the determined context further comprises, based on the geographic location, a road feature, and wherein the selected media content item relates to a feature of the vehicle for adapting to the road feature. (Curtis: [0044]–[0045] (“Examples of external data sources include: … terrain maps, road classification dataset (e.g., classifying the location as a freeway, surface street, parking lot, etc.) … A driving event class can be associated with a driving task (e.g., parallel parking, looking for a parking spot, reversing, changing lane, turning, driving above or below a threshold speed such as 10 mph), a driving setting (e.g., freeway, residential, off-road, parking lot, etc.)”))
Claim 7
	McQuillen in view of Xing, Argenti, and Curtis discloses an object sensing component that identifies an object within proximity to the vehicle, wherein the determined context comprises information relating to the object, and wherein the selected media content item relates to a feature of the vehicle for adapting to the object. (Curtis: Fig. 8; [0010], [0016]–[0017] (“In a second example, the sensor module can record proximity measurements of a portion of the vehicle (e.g., blind spot detection, using RF systems). … Examples of sensors that can be included in the set of sensors include: … proximity sensors (e.g., RF transceivers, radar transceivers, ultrasonic transceivers, etc.) ….”), [0025] (“The vehicle notification system of the system functions to provide notifications associated with the processed sensor measurements to the user. The vehicle notification system can additionally … function as a user proximity indicator ….”), [0035] (“Examples of vehicle environment data include: … object proximity measurements”), [0043], [0045] (“A driving event class can be associated with … a collision type (e.g., with a stationary object, with a vehicle, rear collision, side collision, etc.)”))
Claim 13
McQuillen in view of Xing, Argenti, and Curtis discloses the elements of claim 13 as stated above for claim 4.
Claim 14
McQuillen in view of Xing, Argenti, and Curtis discloses the elements of claim 14 as stated above for claim 5.
Claim 16
McQuillen in view of Xing, Argenti, and Curtis discloses the elements of claim 16 as stated above for claim 7.
Claim 22
McQuillen in view of Xing, Argenti, and Curtis discloses the elements of claim 22 as stated above for claim 4.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen in view of Xing and Argenti as applied to claims 1 and 10 above, and further in view of Van Hoecke et al. (US 20190322290 A1) [hereinafter Van Hoecke].
Claim 8
McQuillen in view of Xing and Argenti discloses the elements of claim 8 as stated above for claim 1.
	McQuillen in view of Xing and Argenti may not explicitly disclose, but, in the same field of endeavor, Van Hoecke teaches wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle. (Abstract; [0001], [0033])
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing and Argenti to include wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle as taught by Van Hoecke because by doing so, “customers [would] experience a significant improvement in their opinion about the vehicle, the vehicle experience and even the vehicle manufacturer.” ([0004])
Claim 17
McQuillen in view of Xing, Argenti, and Van Hoecke discloses the elements of claim 17 as stated above for claim 8.

Response to Arguments
	In response to Applicant’s arguments filed Sept. 8, 2022:
With respect to the drawings (see p. 29), Applicant’s arguments have been fully considered
and are persuasive except as to reference number 910 in [00121]. With respect to reference number 910 in [00121], no amendment has been made to this or any other paragraph to overcome the objection. Accordingly, the objection is maintained. This objection can be overcome by amending [00121] as stated above for specification objections. All other drawing objections have been withdrawn.
With respect to the specification (see p. 29), Applicant’s arguments have been fully considered
and are persuasive. Therefore, the previous objections have been withdrawn. However, upon further consideration, a new objection is made as stated above.
With respect to claim objections (see pp. 29-30), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objections have been withdrawn.
With respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b) (see p. 30), Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
With respect to the rejection of claims 1-20 under 35 U.S.C. § 101 (see pp. 30-31), Applicant’s arguments have been fully considered and are persuasive except as to the non-statutory subject matter ground. With respect to this ground, no amendment has been made to overcome the rejection. Accordingly, the rejection is maintained as to original claims 19-20 as well as new claims 21-22 added by amendment. The judicial exception ground of rejection has been withdrawn.
With respect to the rejection of claims 1-20 under 35 U.S.C. § 103 (see pp. 32-36), Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection of claims 1-8, 10-17, and 19-22 are made in further view of, inter alia, (1) additional teachings of Xing and (2) the Argenti reference. As discussed above, Xing additionally teaches the “[trains/training/train] … using training data associated with vehicles and drivers, a machine learning model to infer intents of drivers based on contexts of the vehicles and the drivers” and “using the machine learning model” limitations added by amendment to claims 1, 10, and 19. Likewise, Argenti teaches the “[trains/training/train] … using training data associated with vehicles and drivers, a machine learning model to select media contents features of the vehicles based on the contexts and the inferred intents of the drivers” and “wherein the machine learning model performs a utility-based analysis by factoring cost of making an incorrect selection versus benefit of making a correct selection” limitations added by amendment to claims 1, 10, and 19
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        






October 13, 2022